 

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT
for the

District of NEVADA

United States of America

Vv. Case No. 2:19-mj-00966-VCF

ERIC TYLER STIEGELMEYER
Defendant

Nee Nee Nee Nee ee

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

_ Lloyd D. George, U.S. Courthouse ;
Place: 333 Las Vegas Blvd., South Courtroom No.: 3D

 

Las Vegas, NV 89101
Date and Time: 01/02/2020 03:00 p.m.

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: Dec 30, 2019

 

Judge’s signature

CAM FERENBACH, U.S. Magistrate Judge

 

Printed name and title

 
